Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 1 of 8

EXHIBIT A

 
Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 2 of 8

1), CT Corporation Service of Process
Transmittal
10/01/2020

CT Log Number 538330181

 

TO: Timothy Horn
Whole Foods Market, Inc.
550 Bowie St
Austin, TX 78703-4644

RE: Process Served in Massachusetts

FOR: Whole Foods Market Group, Inc. (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: Valarie Richman, Pltf. vs. Whole Foods Market Group, Inc., Dft.
DOCUMENT(S) SERVED: -

COURTI/AGENCY: None Specified
Case # 2081CV02194
NATURE OF ACTION: Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED: C T Corporation System, Boston, MA
DATE AND HOUR OF SERVICE: By Process Server on 10/01/2020 at 10:28
JURISDICTION SERVED : Massachusetts
APPEARANCE OR ANSWER DUE: None Specified
ATTORNEY(S) / SENDER(S): None Specified
ACTION ITEMS: CT has retained the current log, Retain Date: 10/01/2020, Expected Purge Date:
10/06/2020
Image SOP

Email Notification, Timothy Horn timothy.Horn@wholefoods.com

Email Notification, Ashley Nugent ashley.nugent@wholefoods.com

SIGNED: C T Corporation System
ADDRESS: 1999 Bryan Street
Suite 900
Dallas, TX 75201
For Questions: 866-665-5799

SouthTeam2@wolterskluwer.com

Page 1 of 1/ AJ

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a tegal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking

\ appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 3 of 8

em

Commonwealth of Massachusetts

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO,___2081C.V02194

Valarie Richman , PLAINTIFF(S),

 

v.
Whole Foods Market Group, Inc. DEFENDANT(S)

 

SUMMONS
Whole Foods Market Group, Inc, -vs

THIS SUMMONS IS DIRECTED TO __c/o CT Corporation . (Defendant's name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been

filed in the Middlesex Superior_ Court, YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tefl your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.
How to Respond. To respond to this fawsult, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: .
Filing your signed original response with the Clerk's Office for Civil Businesudicsex Superior Court,
(address), by mail or in person, AND 200 Trade Center, Woburn, MA 01801
Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
address: i fch Street, Boston MA 02110
What to include In your response. An “Answer | is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally Invalid or legally insufficient. AMotion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P. 12. If
you are filing a Motion to Dismiss, you-must also comply with the filing procedures for “Civil Motions"
described in the rules of the Court in which the complaint was filed, available at

www.mass.gov.courts/case-legal-res/rules of court. Prk? Coany e
Jeeputy Shetift Suttolk County

rea

 

 
Case 1:20-cv-11816-NMG_ Document 1-1 Filed 10/06/20 Page 4 of 8

Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves fs available at www.mass.gov/courts/selfhelp.

Required information on ail filings: The “civil docket number” appearing at the top of this notice is the
case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on__ 20

Mi A. Sfivan
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Maglstrate at the beginning of the lawsuit should ba indicated on the
summons before it is served on the Defendant.

PROOF OF SERVICE OF PROCESS

{ hereby certify that on , 20.__., | served a copy of this summons,
together with a copy of the complaint in this action, on the defendant named in this summons, in the
following manner (See Mass. R. Civ, P. 4(d)(1-5)):

*
"+

 

 

 

Dated: 20 Signature:

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

, 20

 

 

 

FMS SOF
Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 5 of 8

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS CIVI L ACTION NO.: 2081CV02194

 

VALARIE RICHMAN,

)

Plaintiff ) CO P
i \
)
)
»)

v.

WHOLE FOODS MARKET GROUP, INC.
Defendant )

PLANTIFF'S FIRST AMENDED COMPLAINT AND JURY CLAIM
PARTIES

1. The plaintiff, Valarie Richman, is an adult individual with 2 place of residence at 4 Canal
Park, Apt. 207, Cambridge, Middlesex County, Massachusetts.

2. The defendant, Whole Foods Market Group, Inc., is a for-profit foreign corporation with
a place of business at 200 Alewife Brook Parkway, Cambridge, Middlesex County,
Massachusetts.

FACTS |

3. Atall relevant times, the defendant, Whole Foods Market Group, Inc., owned and/or
controlled the premises located at 200 Alewife Brook Parkway, Cambridge, Middlesex
County, Massachusetts (the premises).

4, At all relevant times, the defendant, Whole Foods Market Group, Inc., operated the
premises as a supermarket open to the general public.

5. Atall relevant times, the defendant, Whole Foods Market Group, Inc., owed a duty to its
patrons, including the plaintiff, Valarie Richman, to maintain the premises in a
reasonably safe condition.

6. Atall relevant times, including June 1, 2019, on the premises, the defendant, Whole
Foods Market Group, Inc., had a practice of stacking cases of merchandize, including
bottled water, on the floor in the middle of an aisle where other merchandise was
displayed on shelves for patrons to pick up.

7. On or about June 1, 2019, on the premises, the defendant, Whole Foods Market Group,
Inc., had cases of bottled water stacked on the floor by a pole in the middle of a bottled
water aisle where other merchandise was displayed on shelves for patrons to pick up and
had a price tag for bottled water posted on the pole.
Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 6 of 8

8. By stacking cases of bottled water by the pole bearing the price tag for bottled water, the
defendant, Whole Foods Market Group, Inc., in effect invited patrons to remove cases of
bottled water from the stack for purchasing, which could ultimately result in a single case
of bottled water remaining on the floor in the middle of the aisle and being more difficult
to notice than the stack.

9. Onor about June 1, 2019, the plaintiff, Valarie Richman, was a patron shopping on the
premises and was pushing her shopping cart in front of her while going down the bottled
water aisle where the pole bearing the price tag for bottled water was located and a single
case of bottled water remained on the floor by the pole in the middle of the aisle.

10. At all relevant times, Ms. Richman’s view of the single case of bottled water remaining

on the floor in the middle of the aisle was obstructed by her shopping cart and other
patrons in the aisle.

11. Intending to pick up bottled coconut water displayed on a shelf to her right, Ms.
Richman stepped to her right, tripped on the single case of bottled water remaining on the
floor in the middle of the aisle, and sustained a severe twisting injury to her right ankle
requiring surgery.

12. At all relevant times, it was reasonably foreseeable to the defendant, Whole Foods
Market Group, Inc., that a patron walking down the aisle, as Ms. Richman did, would
have her attention directed to merchandise displayed on its shelves and her view of a
single case of bottled water remaining on the floor in the middle of the aisle would be
obstructed by her shopping cart and other patrons.

13. At all relevant times, the pole and cases of bottled water stacked on the floor by the pole
in the middle of the aisle constituted an unreasonably dangerous tripping hazard not
readily noticeable by a patron, such as Ms. Richman, whose attention was foreseeably
directed to the nearby merchandise displayed on the shelves and whose view of the cases
of bottled water stacked on the floor in the middle of the aisle was foreseeably obstructed.

14. The risk of tripping posed to a patron, such as Ms. Richman, was further increased by the
defendant, Whole Foods Market Group, Inc.’s practice and mode of operation of inviting
patrons to remove cases of bottled water from the stack for purchasing, which could
ultimately result in a single case of bottled water remaining on the floor in the middle of
the aisle and being more difficult to notice than the stack.

15. At all relevant times, the defendant, Whole Foods Market Group, Inc., knew or should
have known that the pole and cases of bottled water stacked on the floor by the pole in
the middle of the aisle constituted an unreasonably dangerous tripping hazard
substantially increasing the risk of serious injury to patrons, including Ms. Richman, and
that the risk was further increased by the defendant's practice and mode of operation of
inviting patrons to remove cases of bottled water from the stack for purchasing, which
could ultimately result in a single case of bottled water remaining on the floor in the
middle of the aisle and being more difficult to notice than the stack.
Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 7 of 8

16. The defendant, Whole Foods Market Group, Inc., breached as follows the duty of
reasonable care owed to Ms. Richman as its patron lawfully present on the premises
owned and/or controlled by the defendant:

a. by having the pole and cases of bottled water stacked on the floor by the pole in the
middle of the aisle, thereby creating an unreasonably dangerous tripping hazard
posing the risk of serious injury to patrons, including Ms. Richman;

b. by further increasing the risk of tripping posed to patrons, including Ms. Richman, by
inviting patrons to remove cases of bottled water from the stack for purchasing, which
could ultimately result in a single case of bottled water remaining on the floor in the
middie of the aisle and being more difficult to notice than the stack;

c. by failing to wam patrons, including Ms. Richman, of the pole and cases of bottled
water stacked on the floor by the pole in the middle of the aisle and of the possibility
that a single case of bottled water could remain on the floor in the middle of the aisle;

d. by failing to inspect the aisle for dangerous conditions; and

e. by failing to timely remove the pole and cases of bottled water stacked on the floor by
the pole from the middle of the aisle when the defendant knew or should have known
that these substantially increased the risk of tripping to patrons, including Ms.
Richman.

17. As a direct and proximate result of the defendant, Whole Foods Market Group, Inc.'s
aforesaid negligence and mode of operation, Ms. Richman suffered serious and grievous
injuries, including financial loss and harm.

COUNT I - NEGLIGENCE
(AGAINST WHOLE FOODS MARKET GROUP, INC.)

18. The plaintiff incorporates herein the preceding paragraphs of this Complaint as if fully set
forth herein.

19. At all relevant times, the defendant, Whole Foods Market Group, Inc., was negligent and
breached its duty of reasonable care owed to Ms. Richman as its patron lawfully present
on the premises owned and/or controlled by the defendant.

20. As a direct and proximate result of the defendant, Whole Foods Market Group, Inc.’s
aforesaid negligence, Ms. Richman suffered serious and grievous injuries, has incurred
and will continue to incur medical expenses, has suffered and will continue to suffer pain
of body and mind, has been unable to carry on her usual duties, and has been otherwise

damaged.

WHEREFORE, the plaintiff, Valarie Richman, demands judgment against the defendant,
Whole Foods Market Group, Inc., in an amount to be determined by this Court plus interest and
costs.
Case 1:20-cv-11816-NMG Document 1-1 Filed 10/06/20 Page 8 of 8

COUNT II ~ MODE-OF-OPERATION LIABILITY
(AGAINST WHOLE FOODS MARKET GROUP, INC.)

21. The plaintiff incorporates herein the preceding paragraphs of this Complaint as if fully set
forth herein.

22. At all relevant times, the defendant, Whole Foods Market Group, Inc.’s practice of
stacking cases of bottled water on the floor by the pole bearing the price tag for bottled
water in the middle of the aisle, which in effect invited patrons to remove cases of bottled
water from the stack for purchasing, further increased the risk of tripping posed to
patrons, such as Ms. Richman, by the pole and cases of bottled water stacked on the floor
by the pole in the middle of the aisle.

23. This risk materialized when the defendant, Whole Foods Market Group, Inc.’s aforesaid
mode of operation resulted in the single case of bottled water remaining on the floor in
the middle of the aisle and Ms. Richman tripped on the case of bottled water which was
not readily noticeable to her.

24. As a direct and proximate result of the defendant, Whole Foods Market Group, Inc.’s
aforesaid mode of operation, Ms. Richman suffered serious and grievous injuries, has
incurred and will continue to incur medical expenses, has suffered and will continue to
suffer pain of body and mind, has been unable to carry on her usual duties, and has been
otherwise damaged.

WHEREFORE, the plaintiff, Valarie Richman, demands judgment against the defendant,
Whole Foods Market Group, Inc., in an amount to be determined by this Court plus interest and
costs.

THE PLAINTIFF DEMANDS A TRIAL BY JURY AS TO ALL ISSUES.

Respectfully submitted,
Plaintiff, Valarie Richman,
By her Attorney,

Me bt)
Paul E. Mitchell, BBO No. 550491
pmitchell@mitchelldesimone.com
Mitchell & DeSimone
101 Arch Street
Boston, Massachusetts 02110
(617) 737-8300

Dated: 4-16 2920
